Exhibit 10.32



FORM OF
CDW HOLDINGS LLC
(DIRECTOR)

CLASS A COMMON UNIT PURCHASE AGREEMENT
THIS CLASS A COMMON UNIT PURCHASE AGREEMENT (this "Agreement") is made as of
[__________], by and between CDW Holdings LLC, a Delaware limited liability
company (the "Company"), and [Director Name] ("Investor"). Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in
Section 10 hereof.
WHEREAS, Investor desires to purchase Class A Common Units of the Company for
cash, and the Company has agreed to sell such Class A Common Units to Investor.
NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties hereto agree as follows:
1.Sale and Purchase of Class A Common Units.
(a)    The Company has authorized the sale and issuance to Investor of, and
hereby sells and issues to Investor, the number of Class A Common Units of the
Company indicated on Schedule A hereto at a price per Class A Common Unit of
$[____] for an aggregate purchase price set forth on Schedule A (the "Purchase
Price"), pursuant to the provisions of the Plan. The Class A Common Units
purchased pursuant to this Section 1(a) shall constitute the "Units."
(b)    Payment of the Purchase Price shall be made on the date hereof (the
"Closing Date") by means of any combination of a check or wire transfer of
immediately available funds in an amount equal to the Purchase Price. The sale
and issuance of the Units is conditioned on the receipt in full of the Purchase
Price by the Company on the Closing Date.
2.    Purchase Terms.
(a)    Investor, intending to be legally bound, hereby irrevocably subscribes
for, purchases and accepts the Units, in each case on the terms and conditions
set forth herein. By execution of this Agreement, Investor acknowledges that the
Company is relying upon the accuracy and completeness of the representations and
warranties of Investor contained herein in complying with its obligations under
the Securities Act and similar state securities laws. Investor acknowledges that
it is a condition to the Company's issuance of the Units that Investor become a
party to the LLC Agreement and the Unitholders Agreement simultaneously with the
execution of this Agreement, and that the Units are subject to the provisions of
this Agreement, the LLC Agreement and the Unitholders Agreement.
(b)    Until the earlier to occur of a Sale of the Company and an IPO, any
certificates evidencing Units shall be held by the Company for the benefit of
Investor and the other holder(s)

 
 
 

K&E 24622499.1

--------------------------------------------------------------------------------



of Units, if any. Any certificates evidencing Units held by Investor or
Investor's Permitted Transferee shall be delivered by Investor to the Company,
together with appropriate irrevocable unit powers undated and duly executed in
blank sufficient to transfer title thereto upon the occurrence of a Sale of the
Company or otherwise upon a repurchase of such Units hereunder. Upon the
occurrence of a Sale of the Company, the Company shall either (i) return to the
record holders thereof any certificates representing the Units, together with
unit powers previously delivered by Investor, or (ii) deliver to the record
holders of the Units all proceeds received by the Company from the transfer of
the Units in connection with a Sale of the Company. Upon the occurrence of an
IPO or a Section 351 Transaction, the Company shall return to the record holders
thereof any certificates representing the Units, together with unit powers
previously delivered by Investor. At the request of Investor, the Company shall
provide to Investor the number of Units held by Investor and copies of
certificates representing such Units.
3.    Representations and Warranties of the Company. As a material inducement to
Investor to enter into this Agreement and purchase the Units, the Company hereby
represents and warrants to Investor that:
(a)    Organization. The Company is a limited liability company duly organized
and validly existing under the laws of the State of Delaware.
(b)    Authorization; No Breach. The execution, delivery and performance of this
Agreement have been duly authorized by the Company. The execution, delivery and
performance of this Agreement and the consummation of the transactions provided
for herein will not result in the breach of any of the terms and provisions of,
or constitute a default under, or conflict with, or cause any acceleration of
any other obligation of the Company.
(c)    Capital of the Company. The Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any of
its equity interests or any warrants, options or other rights to acquire its
equity interests, except pursuant to the LLC Agreement, the Unitholders
Agreement, the Registration Agreement, this Agreement and any Class A Common
Unit Purchase and Exchange Agreement, Class A Common Unit Purchase Agreement,
Class A Common Unit Exchange Agreement, Class B Common Unit Grant Agreement or
Deferred Unit Agreement executed by the Company. All of the Company's
outstanding Common Units, including the Units issued hereunder, are validly
issued.
4.    Investor's Representations and Warranties. In connection with the purchase
and sale of the Units hereunder, Investor hereby represents and warrants to the
Company that:
(a)    Investor's Investment Representations. Investor hereby represents that
he, she or it is acquiring the Units to be acquired by him, her or it hereunder
for his, her or its own account with the present intention of holding such
securities for investment purposes and that he, she or it has no intention of
selling such securities in a public distribution in violation of the federal
securities laws or any applicable state or foreign securities laws. Investor
acknowledges that the Units have not been registered under the Securities Act or
applicable state or foreign securities laws and that the Units will be issued to
Investor in reliance on exemptions from the registration requirements of the
Securities Act and applicable state and foreign statutes and in reliance on

 
 
 




--------------------------------------------------------------------------------



Investor's representations and agreements contained herein and in the LLC
Agreement and the Unitholders Agreement.
(b)    No Conflict. The execution, delivery and performance by Investor of this
Agreement and the consummation of the transactions contemplated hereby, do not
and will not (with or without the giving of notice, the lapse of time, or both)
result in a violation or breach of, conflict with, cause increased liability or
fees, or require approval, consent or authorization under (i) any Legal
Requirements applicable to Investor or (ii) any contract to which Investor is a
party or by which Investor or any of its properties or assets may be bound or
affected.
(c)    Other Representations and Warranties of Investor. Investor hereby further
represents and warrants to the Company that:
(i)    Investor is a member of the Board and/or the board of managers or board
of directors of one or more Subsidiaries of the Company.
(ii)    Investor acknowledges that this Agreement has been executed and
delivered, and the Units have been issued hereunder, in connection with and as a
part of the compensation and incentive arrangements between the Company and
Investor;
(iii)    Investor has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the Units to be acquired by him, her or
it hereunder and has had full access to such other information concerning the
Company (including access to the Company's Certificate of Formation, the LLC
Agreement, the Unitholders Agreement and an Offering Summary (including exhibits
thereto)) as Investor may have requested in making his, her or its decision to
invest in the Units being issued hereunder;
(iv)    Investor is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and/or has, by reason of his or her business and financial
experience and the business and financial experience of those retained by him or
her such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of holding the
Units such that Investor is sophisticated as contemplated by Rule 506(b)(2)(ii)
under the Securities Act;
(v)    Investor is able to bear the economic risk and lack of liquidity of an
investment in the Company and is able to bear the risk of loss of his, her or
its entire investment in the Company, and Investor fully understands and agrees
that he, she or it may have to bear the economic risk of his, her or its
purchase for an indefinite period of time because, among other reasons, the
Units have not been registered under the Securities Act or under the securities
laws of any state or foreign nation and, therefore, cannot be resold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the Securities Act and under the applicable securities laws of certain states or
foreign nations or unless an exemption from such registration is available;

 
 
 




--------------------------------------------------------------------------------



(vi)    Investor acknowledges that the Units are subject to the restrictions
contained in the LLC Agreement and the Unitholders Agreement, and Investor has
received and reviewed a copy of the LLC Agreement and the Unitholders Agreement;
(vii)    Investor will not sell or otherwise transfer Common Units without
registration under the Securities Act (and any applicable federal, state and
foreign securities laws) or an exemption therefrom, and provided there exists
such a registration or exemption, any transfer of Common Units by Investor or
subsequent holders of Common Units will be in compliance with the provisions of
this Agreement, the LLC Agreement and the Unitholders Agreement;
(viii)    Investor acknowledges that any certificate representing Common Units
shall include such legend(s) as the Company determines are necessary or
advisable;
(ix)    Investor has all requisite legal capacity and authority and all material
authorizations necessary to carry out the transactions contemplated by this
Agreement, the LLC Agreement and the Unitholders Agreement; and the execution,
delivery and performance of this Agreement, the LLC Agreement, the Unitholders
Agreement and all other agreements contemplated hereby and thereby to which
Investor is a party and the purchase of the Units hereunder has been duly
authorized by Investor;
(x)    Investor has relied on the advice of, or has consulted with, only his,
her or its own legal, financial and tax advisors and the determination of
Investor to acquire the Units pursuant to this Agreement has been made by
Investor independent of any statements or opinions as to the advisability of
such acquisition or as to the properties, business, prospects or condition
(financial or otherwise) of the Company which may have been made or given by any
other Person or by any agent or employee of such Person and independent of the
fact that any other Person is or has decided to become a unitholder of the
Company;
(xi)    Investor is not acquiring the Units as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine, internet publication or similar media or broadcast over
television, radio or the internet or presented at any seminar or meeting, or any
solicitation of a subscription by a Person not previously known to Investor in
connection with investments in securities generally;
(xii)    Investor is a resident of the state of [_______];
(xiii)    Investor acknowledges that neither the issuance of the Units to
Investor nor any provision contained in this Agreement, the LLC Agreement or the
Unitholders Agreement shall entitle Investor to continue to provide services to
the Company and/or any of its Subsidiaries; and
(xiv)    Investor acknowledges that, except as required by applicable law, the
Company shall have no duty or obligation to disclose to Investor, and Investor
shall have

 
 
 




--------------------------------------------------------------------------------



no right to be advised of, any material information regarding the Company and
its Subsidiaries.
5.    Compensatory Arrangements. This Agreement has been executed and delivered,
and the Units have been issued hereunder, in connection with and as a part of
the compensation and incentive arrangements between the Company or its
Subsidiaries and Investor, and pursuant and subject to the provisions of the
Plan.
6.    Restrictions on Transfers. The Class A Common Units are subject to the
restrictions on transfer set forth in the Unitholders Agreement.
7.    Community Property. If, as of the date hereof, Investor is lawfully
married and Investor's address or the permanent residence of Investor's spouse
is located in a community property jurisdiction, Investor's spouse shall execute
and deliver to the Company on the Closing Date the Consent in the form of
Exhibit A attached hereto.
8.    Additional Transfer Restrictions.
(a)    Restrictive Legend. Any certificates representing the Class A Common
Units shall bear the following legend:
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE PROVISIONS, AND CERTAIN OTHER
AGREEMENTS SET FORTH IN A CLASS A COMMON UNIT PURCHASE AGREEMENT BETWEEN THE
COMPANY AND INVESTOR DATED AS OF [____________], A COPY OF WHICH MAY BE OBTAINED
BY THE HOLDER HEREOF AT THE COMPANY'S PRINCIPAL PLACE OF BUSINESS WITHOUT
CHARGE."
(b)    Opinion of Counsel. No holder of Class A Common Units may Transfer any
Class A Common Units (except pursuant to an effective registration statement
under the Securities Act) without first delivering to the Company an opinion of
counsel reasonably acceptable in form and substance to the Company that
registration under the Securities Act or any applicable state securities law is
not required in connection with such transfer.
(c)    Holdback. The Class A Common Units are subject to the holdback provisions
set forth in Section 6 of the Unitholders Agreement.
9.    Repurchase Option.
(a)    The Class A Common Units (whether held by Investor or one or more of
Investor's Transferees, other than the Company and the Institutional Investors)
will be subject to repurchase, in each case by the Company and the Institutional
Investors pursuant to the terms and conditions set forth in this Section 9 (the
"Repurchase Option").

 
 
 




--------------------------------------------------------------------------------



(b)    In the event of a termination of Investor's board service to the Company
or its Subsidiaries, first the Company and then the Institutional Investors
shall have the right, but not the obligation, to repurchase all or any portion
of the Class A Common Units.
(c)    The price per Class A Common Unit to be paid shall be the Fair Market
Value of such Class A Common Unit as of the date of repurchase.
(d)        The Company may elect to repurchase all or any portion of the Class A
Common Units (the "Available Common Units") by delivery of written notice (a
"Company Repurchase Notice") to Investor (and any other holders of Class A
Common Units) within 90 days after Investor's Separation Date (the "Repurchase
Notice Period"). The Company Repurchase Notice shall set forth the number of
Class A Common Units to be acquired and the time and place for the closing of
the transaction.
(e)    If for any reason the Company does not elect to purchase all of the
Available Common Units, then the Institutional Investors shall be entitled to
repurchase all or any portion of the Available Common Units that were not
repurchased by the Company pursuant to Section 9(d) above (the "Remaining Common
Units"). As soon as practicable after the Company has determined that it will
not purchase all of the Available Common Units, but in any event within 60 days
after the beginning of the Repurchase Notice Period corresponding to such
Available Common Units, the Company shall give written notice (the "Available
Units Notice") to each Institutional Investor setting forth the number of
Remaining Common Units. The Institutional Investors may elect to purchase all or
any portion of the Remaining Common Units by giving written notice to the
Company within 30 days after the Available Units Notice has been delivered to
the Institutional Investors by the Company (but no later than the end of the
Repurchase Notice Period if no Available Units Notice is delivered). If the
Institutional Investors elect to purchase an aggregate amount of Remaining
Common Units in excess of the amount of Remaining Common Units specified in the
Available Units Notice, then the Remaining Common Units shall be allocated among
the Institutional Investors on a pro rata basis according to the number of Class
A Common Units of the Company owned by each Institutional Investor on the date
of the Available Units Notice. Any Institutional Investor may condition its
election to purchase such Remaining Common Units on the election of one or more
other Institutional Investors to purchase Remaining Common Units. As soon as
practicable, and in any event within 10 days after the expiration of the 30‑day
period beginning on the date the Available Units Notice is delivered to the
Institutional Investors pursuant to this Section 9(e) (but no later than the end
of the Repurchase Notice Period if no Available Units Notice is delivered), the
Company shall deliver a further Repurchase Notice (the "Investor Repurchase
Notice") to the holders of such Remaining Common Units setting forth the number
of Remaining Common Units to be acquired and the time and place for the closing
of the transaction. At the time the Company delivers the Investor Repurchase
Notice to the holders of such Remaining Common Units, the Company shall also
deliver written notice to each Institutional Investor setting forth the number
of Class A Common Units such Institutional Investor is entitled to purchase and
the time and place of the closing of the transaction.    
(f)        Notwithstanding anything to the contrary contained in this Agreement,
all repurchases of Class A Common Units by the Company (including pursuant to

 
 
 




--------------------------------------------------------------------------------



Section 9(j) below) shall be subject to applicable restrictions contained in the
Act, as amended, or any successor statute and in the Company's and its
Subsidiaries' debt and equity financing agreements.
(g)        Upon delivery of the full consideration for the Class A Common Units
at the closing of a repurchase pursuant to this Section 9 (including delivery of
any subordinated promissory note pursuant to Section 9(i)), the holder of such
Class A Common Units from whom such securities are to be purchased shall cease
to have any rights as a holder of such securities, and such securities shall be
deemed purchased in accordance with the applicable provisions hereof and the
purchaser thereof shall be deemed the owner (of record and beneficially) and
holder(s) of such securities, whether or not the certificate representing such
Class A Common Units has been delivered as required by this Agreement.
(h)        Any election by the Company or the Institutional Investors (or any of
their designees) to purchase Class A Common Units pursuant to this Section 9
shall be revocable by such Person (with respect to all or any portion of the
Class A Common Units elected to be purchased) at any time prior to the closing
of such purchase, without any liability whatsoever to such Person in respect of
the rights and obligations in this Section 9; provided, however, that upon a
revocation such Person's right to repurchase Class A Common Units under this
Section 9 shall terminate.
(i)        If the Company elects to purchase all or any portion of such Class A
Common Units hereunder, then, within 150 days following the Separation Date, the
Company shall pay for such Class A Common Units, at the Company's option,
(i) only in the event the Company's and its Subsidiaries' debt financing
agreements restrict the Company from repurchasing such Class A Common Units,
with a subordinated promissory note of the Company, which subordinated
promissory note shall (x) bear interest at the prime rate (as published from
time to time in The Wall Street Journal, electronic edition) (compounded
calendar quarterly and which shall be payable annually in cash unless otherwise
prohibited), (y) have all principal payments due promptly following such time as
the Company's debt financing agreements permit the Company to make such
repurchase in cash (but in no event later than the fifth anniversary of the date
of issuance of such promissory note) and prior to the payment of any dividends
or other distributions on any of the Company's equity securities, and (z) be
subordinated on terms and conditions satisfactory to the holders of the
Company's or its Subsidiaries' indebtedness for borrowed money (but only to the
extent required by the terms of such indebtedness); (ii) by certified check or
wire transfer of funds; (iii) by delivery of a number of shares of common stock
of VH Holdings having a Fair Market Value equal to the aggregate repurchase
price for such Class A Common Units (the "Repurchase Shares"); provided that, in
the event any Repurchase Shares are issued, promptly following the closing of
the repurchase transaction, the Company shall direct VH Holdings to and VH
Holdings shall accordingly redeem, and the holder of such Repurchase Shares
shall sell to VH Holdings, all of the Repurchase Shares for an aggregate amount
equal to the aggregate repurchase price for the Class A Common Units (or the
portion thereof previously assigned to the Repurchase Shares), which amount
shall be paid in cash unless the conditions of clause (i) of this Section 9(i)
shall have been met, in which case, such amount may be paid through the issuance
of a subordinated promissory note of VH Holdings containing and subject to the
same terms as provided in clause (i) of this Section 9(i); or

 
 
 




--------------------------------------------------------------------------------



(iv) any combination of the foregoing. If an Institutional Investor elects to
purchase all or any portion of the Remaining Common Units hereunder, such
Institutional Investor shall pay for such Class A Common Units by certified
check or wire transfer of funds.
(j)    Within 90 days of Investor's death or Disability, Investor or his/her
legal representative(s) may make a one‑time election by written notice to cause
the Company to repurchase Class A Common Units in an aggregate amount equal to
the lesser of (A) a number of Class A Common Units having an aggregate Fair
Market Value equal to $500,000 on the date of repurchase and (B) twenty‑five
percent (25%) of the Class A Common Units held by Investor at the time of
Investor's death or Disability. All repurchases pursuant to this Section 9(j)
shall be made in accordance with the payment terms set forth in Section 9(i)
above with respect to repurchases by the Company. For purposes of this Section
9(j), Fair Market Value shall be determined solely by the Board in good faith,
shall be final and binding upon Investor, and shall not be subject to any right
of appraisal otherwise provided for in the definition of Fair Market Value for
other purposes under this Agreement; provided, however, that upon receipt of the
Board's good faith determination of Fair Market Value, Investor and his/her
legal representative(s) shall have the right, within 10 days of receipt of the
Fair Market Value Determination, to revoke its election to cause the Company to
repurchase additional Class A Common Units under this Section 9(j), which
revocation shall be final, binding and irrevocable.
(k)        The provisions of this Section 9 will terminate with respect to all
Class A Common Units upon the earliest to occur of (A) the consummation of a
Sale of the Company or other transaction that reduces the Institutional
Investors' Class A Common Units of the Company to less than 10% of their Class A
Common Units of the Company acquired on October 12, 2007 or (B) an IPO.
10.    Definitions.
(a)    For the purposes of this Agreement, the following terms have the meanings
set forth below:
"Act" means the Delaware Limited Liability Company Act, 6 Del. L. § 18‑101,
et seq., as it may be amended from time to time, and including any successor
statute.
"Affiliate" has the meaning set forth in the LLC Agreement.
"Agreement" has the meaning set forth in the preamble.    
"Board" means the Board of Managers of the Company.
"CDW" shall mean CDW LLC, an Illinois limited liability company and indirect
wholly‑owned subsidiary of the Company.
"Class A Common Units" shall mean the Units issued to Investor hereunder and
units of the Company's equity or other capital interests issued with respect to
such Units by way of a split, combination, distribution or other
recapitalization.

 
 
 




--------------------------------------------------------------------------------



"Common Units" has the meaning given such term in the LLC Agreement.
"Disability" shall mean Investor's inability, due to illness, accident, injury,
physical or mental incapacity or other disability, to carry out effectively
his/her duties and obligations to the Company or any of its Subsidiaries as
determined in the reasonable judgment of the Board. A Disability shall be deemed
to have occurred on the date that either Investor (or Investor's personal
representative) or the Company provides notice to the other party of the
satisfaction of each of the requirements for a Disability set forth above or on
such other date as the parties shall mutually agree.
"Fair Market Value" of any Class A Common Unit, shall mean, as of any date, the
fair market value of such equity security, taking into account all relevant
factors determinative of value (but without regard to any discounts for the lack
of liquidity of such securities and minority interests), as determined in
accordance with the following procedure. Initially, Fair Market Value shall be
determined by the Board acting in good faith. Upon request, the Company will
provide to Investor strictly for use in determining whether to seek an appraisal
its calculation of Fair Market Value and a description of the methodology and
metrics utilized by the Company in making such determination. If Investor
believes that the amount determined by the Board to be the Fair Market Value of
a Class A Common Unit is less than the amount that Investor believes to be the
Fair Market Value of a Class A Common Unit and the aggregate amount in dispute
exceeds $50,000, Investor may elect to direct the Company to obtain an appraisal
of the Fair Market Value of a Class A Common Unit, which appraisal shall be
prepared by a qualified independent appraiser, mutually selected by the Company
and Investor. If the Company and Investor are unable to agree on such appraiser,
they shall each select a qualified independent appraiser, and the two such
appraisers shall select a third qualified independent appraiser who has not
provided any services to any of the Company, any Institutional Investor or
Investor within twenty‑four months preceding the engagement for such appraisal,
which third appraiser shall prepare the determination of Fair Market Value. Such
election must be in writing and given to the Company within fifteen (15) days
after Investor receives the Board's determination of Fair Market Value. The
determination of the appraiser shall be a final and binding determination of
Fair Market Value. If such appraiser determines Fair Market Value to be 105% or
more of the Fair Market Value determined by the Board, then the Company shall
pay the cost of all such appraisers. If such appraiser determines the Fair
Market Value to be less than 105% of the Fair Market Value determined by the
Board, then Investor shall pay the cost of all such appraisers. Notwithstanding
the foregoing, if the foregoing procedure has resulted in the receipt of an
appraisal of Class A Common Units from a qualified independent appraiser within
6 months prior to the date on which the Fair Market Value determination is to be
made by the Board hereunder and if the Board's good faith determination of Fair
Market Value is greater than or equal to the amount reflected in such prior
appraisal, Investor shall not have any right to seek an appraisal hereunder.
"Institutional Investors" shall mean MDCP and PEP, in each case so long as such
Person holds any Class A Common Units of the Company.
"Investor" has the meaning set forth in the preamble.
"IPO" has the meaning given such term in the LLC Agreement.

 
 
 




--------------------------------------------------------------------------------



"Legal Requirement" shall mean any law, treaty, statute, code, ordinance,
decree, administrative order, constitution, permit, directive, policy, standard,
rule, building, zoning, subdivision, health and safety and other land use laws,
regulation, or requirement of any government entity and all judicial,
quasi‑judicial, administrative, quasi‑administrative and arbitral judgments,
orders (including injunctions) decisions or awards of any government entity,
including general principles of common law, civil law and equity, in each case
having the force of law and binding on Investor or any of his, her or its
property or assets.
"LLC Agreement" shall mean the Company's Amended and Restated Limited Liability
Company Agreement, dated as of March 10, 2010, as may be amended, supplemented
or otherwise modified from time to time in accordance with its terms, by and
among the Company and the Company's unitholders.
"MDCP" means, collectively, Madison Dearborn Capital Partners V‑A, L.P., a
Delaware limited partnership, Madison Dearborn Capital Partners V‑C, L.P., a
Delaware limited partnership, and Madison Dearborn Partners V Executive‑A, L.P.,
a Delaware limited partnership.
"PEP" means, collectively, Providence Equity Partners VI L.P. and Providence
Equity Partners VI‑A, L.P.
"Permitted Transferee" has the meaning assigned to that term in the Unitholders
Agreement.
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
"Plan" means the Company's 2007 Incentive Equity Plan.
"Registration Agreement" shall mean that certain Registration Agreement, dated
as of October 12, 2007, as may be amended, supplemented or otherwise modified
from time to time in accordance with its terms, by and among the Company, VH
Holdings and other parties thereto.
"Sale of the Company" shall mean any transaction or series of transactions
pursuant to which any Person(s) or a group of related Persons (other than the
Institutional Investors and their Affiliates) in the aggregate acquire(s) (i) at
least 51% of the equity securities of the Company entitled to vote (other than
voting rights accruing only in the event of a default, breach, event of
noncompliance or other contingency) to elect members of the Board (whether by
merger, consolidation, reorganization, combination, sale or transfer of the
Company's equity securities, unitholder or voting agreement, proxy power of
attorney or otherwise) or (ii) all or substantially all of the Company's assets
determined on a consolidated basis (and, for such purpose, a sale of at least
51% of the equity securities, determined by vote or value, of either VH Holdings
or CDW shall be deemed a sale of substantially all of the Company's assets);
provided, that an IPO shall not constitute a Sale of the Company.

 
 
 




--------------------------------------------------------------------------------



"Section 351 Transaction" has the meaning assigned to that term in the LLC
Agreement.
"Securities Act" means the Securities Act of 1933, as amended from time to time
and any successor statute thereto, and the rules and regulations promulgated
thereunder.
"Separation" means Investor ceasing to provide board services to the Company and
its Subsidiaries.
"Separation Date" means the date on which Investor ceases to provide board
services to the Company and its Subsidiaries due to a Separation.
"Subsidiary" has the meaning given such term in the LLC Agreement.
"Transfer" and "Transferee" have the meanings given such terms in the LLC
Agreement.
"Unitholders Agreement" means that certain Unitholders Agreement, dated as of
October 12, 2007, as may be amended, supplemented or otherwise modified from
time to time in accordance with its terms, between the Company and certain of
its unitholders.    
"VH Holdings" means VH Holdings, Inc., a Delaware corporation and a direct,
wholly‑owned Subsidiary of the Company.
(b)    Whenever this Agreement requires a calculation of Common Units held by
the Institutional Investors such calculation shall aggregate the number of
Common Units held by Madison Dearborn Capital Partners V‑A, L.P., a Delaware
limited partnership, Madison Dearborn Capital Partners V‑C, L.P., a Delaware
limited partnership, Madison Dearborn Capital Partners V Executive‑A, L.P., a
Delaware limited partnership, Providence Equity Partners VI, L.P., a Delaware
limited partnership, Providence Equity Partners VI‑A, L.P., a Delaware limited
partnership, MDCP Co-Investors (CDW), L.P., a Delaware limited partnership, and
PEP Co-Investors (CDW), L.P., a Delaware limited partnership, and their
Affiliates.
11.    Miscellaneous.
(a)    Transfers in Violation of Agreement. Any Transfer or attempted Transfer
of any Common Units in violation of any provision of this Agreement, the LLC
Agreement or the Unitholders Agreement shall be void, and the Company shall not
record such Transfer on its books or treat any purported Transferee of such
Common Units as the owner of such Common Units for any purpose.
(b)    Irrevocability: Binding Effect on Successors and Assigns. Investor hereby
acknowledges and agrees that, except as provided under applicable federal, state
or foreign securities laws, the purchase hereunder is irrevocable, that Investor
is not entitled to cancel, terminate or revoke this Agreement, the LLC
Agreement, the Unitholders Agreement or any agreements of Investor hereunder,
and that this Agreement, the LLC Agreement, the Unitholders Agreement and such
other agreements shall survive the death or disability of Investor and shall be
binding upon

 
 
 




--------------------------------------------------------------------------------



and inure to the benefit of the parties and their respective heirs, executors,
administrators, successors, legal representatives and assigns. If Investor is
more than one person, the obligations of Investor hereunder shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his, her or its heirs, executors, administrators, successors, legal
representatives, and assigns.
(c)    Survival of Covenants, Representations and Warranties. All covenants,
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement, the LLC Agreement and the Unitholders Agreement and the consummation
of the transactions contemplated hereby and thereby.
(d)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(e)    Complete Agreement. This Agreement, the LLC Agreement, the Unitholders
Agreement and those documents expressly referred to herein embody the complete
agreement and understanding among the parties with respect to the subject matter
hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
(f)    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.
(g)    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word "including" in this Agreement shall be by way of
example rather than by limitation.
(h)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
(i)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by the internal law, and not the law of conflicts, of the State of
Delaware.
(j)    WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT

 
 
 




--------------------------------------------------------------------------------



(AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
(k)    Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney's fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
(l)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Investor and the
Institutional Investors.
(m)    Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company's chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.
(n)    Third‑Party Beneficiary. The Company and Investor acknowledge that each
of the Institutional Investors is an express third party beneficiary under this
Agreement and that the Institutional Investors can enforce the provisions of
this Agreement intended for their benefit.
(o)    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Illinois for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its Permitted Transferees to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that they are not subject personally to
the jurisdiction of the above‑named courts, that their property is exempt or
immune from attachment or execution, that any such proceeding brought in one of
the above named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above‑named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above‑named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above‑named
courts in any court of competent jurisdiction.

 
 
 




--------------------------------------------------------------------------------



(p)    Notices. Any notice provided for in this Agreement must be in writing and
must be personally delivered, sent by telecopy with original to follow by
overnight courier service, by first class mail (postage prepaid and return
receipt requested) or reputable overnight courier service (charges prepaid) to
the recipient at the addresses indicated below:
Notices to the Company:

CDW Holdings LLC
c/o CDW LLC
200 North Milwaukee
Vernon Hills, Illinois 60061
Attention: Chief Executive Officer
Facsimile: 847‑968‑0336


with copies to (which shall not constitute notice):

Madison Dearborn Capital Partners V‑A, L.P.
Madison Dearborn Capital Partners V‑C, L.P.
Madison Dearborn Capital Partners V Executive‑A, L.P.
Three First National Plaza
Suite 3800
Chicago, IL 60602
Attention:    Paul Finnegan
Robin Selati
Facsimile:    312‑895‑1001
and
Providence Equity Partners VI L.P.
Providence Equity Partners VI‑A L.P.
50 Kennedy Plaza, 18th Floor
Providence, RI 02903
Attention:    Glenn Creamer
        Michael Dominguez
Facsimile:    401‑751‑1790


and


Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile:    (312) 861‑2200
Attention:    Michael D. Paley, P.C.

 
 
 




--------------------------------------------------------------------------------



Notices to MDCP:

Madison Dearborn Capital Partners V‑A, L.P.
Madison Dearborn Capital Partners V‑C, L.P.
Madison Dearborn Capital Partners V Executive‑A, L.P.
Three First National Plaza
Suite 3800
Chicago, IL 60602
Attention:    Paul Finnegan
Robin Selati
Facsimile:    312‑895‑1001
with copies to (which shall not constitute notice):

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile: (312) 861‑2200
Attention:     Michael D. Paley, P.C.
Notices to PEP:

Providence Equity Partners VI L.P.
Providence Equity Partners VI‑A L.P.
50 Kennedy Plaza, 18th Floor
Providence, RI 02903
Attention:    Glenn Creamer
Michael Dominguez
Facsimile:    401‑751‑1790
with copies to (which shall not constitute notice):

Weil, Gotshal and Manges
50 Kennedy Plaza, 11th Floor
Providence, RI 02903
Attention: David Duffell
Facsimile: 401‑278‑4710
Notices to Investor:
See Schedule A
or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by telecopy the day of receipt, or if mailed, three days

 
 
 




--------------------------------------------------------------------------------



after deposit in the U.S. mail (return receipt requested) and one day after
deposit with a reputable overnight courier service.
* * * * *













































 
 
 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Class A Common Unit
Purchase Agreement on the date first written above.


CDW HOLDINGS LLC


By:        
Name:        
Its:         







        
[Director Name]


















































Signature Page to Class A Common Unit Purchase Agreement

 
 
 




--------------------------------------------------------------------------------





Schedule A
Units
Investor Name and Address
Number of Class A Common Units
Price Per Class A Common Unit
Total Purchase Price
[Director Name]
[Address 1]
[Address 2]
[_____]
$[___]
[_____]








































































 
 
 




--------------------------------------------------------------------------------





EXHIBIT A

SPOUSAL CONSENT
The undersigned spouse of Investor hereby acknowledges that I have read the
foregoing Class A Common Unit Purchase Agreement executed by Investor as of the
date hereof and that I understand its contents. I am aware that the foregoing
Class A Common Unit Purchase Agreement provides for the sale or repurchase of my
spouse's Class A Common Units under certain circumstances and/or imposes other
restrictions on such securities (including, without limitation, restrictions on
transfer). I agree that my spouse's interest in these securities is subject to
these restrictions and any interest that I may have in such securities shall be
irrevocably bound by these agreements and further, that my community property
interest, if any, shall be similarly bound by this Agreement.


Date: ________ ___, 20___
Spouse's Name:____________________


Date: ________ ___, 20__
Witness' Name:____________________



 
 
 


